Citation Nr: 0031715	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for a scar of the 
upper posterior left thigh, resulting from a wound received 
in action.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  His report of discharge notes that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected scar, upper posterior left thigh, 
that is the result of a wound received in action (WIA), is 
currently asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service 
connected scar, upper posterior left thigh, WIA, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board remanded this claim for further 
development in June 2000, including additional VA examination 
to determine the nature and extent of the veteran's 
disability and for consideration of any additional disability 
attributable to the service-connected disability, in 
accordance with Esteban v. Brown, 5 Vet. App. 259, 261 
(1994).  A VA examination for scars, dated in July 2000, is 
of record and contains the requested medical information.  
Subsequently, in August 2000, the RO issued a supplemental 
statement of the case considering the findings of this 
examination report.  The Board thus finds that the RO has 
complied with the terms of the Remand.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection for a scar in the upper 
posterior of the veteran's left thigh, as the residuals of an 
inservice shell fragment wound received in action, was 
initially granted in June 1989 rating decision.  A 
noncompensable evaluation was assigned, effective in March 
1989.  The noncompensable evaluation has been confirmed and 
continued to the present.  

The noncompensable evaluation assigned was accorded under 
Diagnostic Code 7805, which directs that the degree of 
impairment be evaluated based on limitation of the function 
of the body part affected.  The Schedule affords compensable 
evaluations under Diagnostic Codes 5250, 5251, 5252, and 5253 
for, respectively, ankylosis of the hip, thigh extension 
motion limited to five degrees, thigh flexion motion limited 
to 45 degrees, and limitation of thigh adduction or rotation 
motion.  Compensable evaluations are also contemplated for 
scars that are poorly nourished with repeated ulceration, 
under Diagnostic Code 7803, or that are tender and painful on 
objective demonstration, under Diagnostic Code 7804.  

The veteran has appealed the noncompensable evaluation 
assigned his service-connected residual scar and contends 
that a higher evaluation is warranted therefor.  He avers 
that he experiences pain in his left leg, and that he cannot 
stand for long periods of time due to his service-connected 
disability.  After review of the record, the Board finds that 
the veteran does not exhibit the symptoms required for the 
assignment of a higher evaluation for this service-connected 
disability.  Rather, the medical evidence establishes that 
the veteran's residual scar is entirely asymptomatic.

In August 1998, the veteran underwent VA examination for 
scars.  The examiner then noted that the veteran had reported 
no change in his scar.  Pursuant to the June 2000 Board 
remand, the RO proffered the veteran another examination in 
July 2000.  The report is of record and reflects complaints 
of pain in the left leg.  The veteran described the pain as 
starting in the lower back and across the left buttocks, and 
radiating down into the lateral aspect of the leg.  However, 
the examiner could not find a scar in the left posterior 
thigh.  No evidence of tissue loss was detected in the area 
the veteran identified as the general area in which he 
received his inservice wound.  The examiner further observed 
no objective findings of motor or sensory loss in the left 
leg.  The report reflects a diagnosis of a history of 
shrapnel wound to the left buttocks without identifiable 
scar.

While the examiner was unable to find the residual scar, or 
any other deformity or disability in the skin, in general, in 
the area of the scar, objective findings of pain were 
present.  Specifically, radicular pain was demonstrated on 
straight leg raising, radiating into the lower back.  In 
addition, results of X-rays showed severe degenerative disc 
disease of the lower back.  However, concerning these 
symptoms, the examiner offered the following opinion:

It is the opinion of the present 
examiner, after examination of the 
patient, as well as consideration of the 
patent's history and information within 
the c[laims] file, that his present 
symptoms are related to his degenerative 
disc disease of his lumbosacral spine and 
not related to residuals of his shrapnel 
wound to the left buttocks.

The claims file does not show that the veteran is service-
connected for any lower back disability, including 
degenerative disc disease.  Hence, the examination reports 
present no manifestations of the veteran's service-connected 
scar that may be evaluated under the applicable diagnostic 
codes.

Similarly, VA outpatient records reflect complaints of and 
treatment for pain in the left thigh, left knee, and lower 
back, but show that these manifestations were attributed to 
such diagnosed, nonservice-connected, conditions as 
degenerative joint disease of both knees involving total knee 
arthroplasty (TKA) in the right knee and planned TKA in the 
left, and gout.  

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, as the veteran's service connected 
scar is asymptomatic, there are no symptoms that may be 
considered for separate, compensable evaluations under other 
diagnostic codes. 

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for veteran's service-
connected scar, upper posterior left thigh, WIA, are not met 
during this period.  Specifically, the veteran's service-
connected residual scar is asymptomatic.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization or 
treatment for his service-connected scar.  Rather, VA 
outpatient records associated with the claims file show 
treatment for other, nonservice-connected disabilities, 
including gout, degenerative joint disease of both knees, and 
back pain.  Moreover, the evidence does not show that the 
impairment resulting from his service connected scar, upper 
posterior left thigh, WIA, has alone, interfered markedly 
with his employment.  As a whole, the evidence does not show 
that the impairment resulting solely from the service-
connected scar, alone, warrants extra-schedular 
consideration.  For the reasons noted above, the Board 
concludes that the impairment resulting from the residual 
scar is adequately compensated by the noncompensable 
schedular evaluation under Diagnostic Code 7805.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

A compensable evaluation for the service-connected scar, 
upper posterior left thigh, resulting from a wound received 
in action, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


